UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS Dreman International Value Fund Shares Value ($) Common Stocks 95.7% Australia 1.7% BHP Billiton Ltd. (ADR) (a) (Cost $741,444) Belgium 1.9% Delhaize Group (ADR)(Cost $1,091,895) Bermuda 1.0% Ship Finance International Ltd. (a) (Cost $437,343) Brazil 3.2% Cia de Saneamento Basico do Estado de Sao Paulo (ADR) (a) Petroleo Brasileiro SA (ADR) (Cost $1,640,093) Canada 11.4% Agrium, Inc. (a) Bank of Montreal (a) Barrick Gold Corp. Minefinders Corp., Ltd.* (a) Nexen, Inc. Yamana Gold, Inc. (Cost $5,235,193) China 2.1% China Digital TV Holding Co., Ltd. (ADR)*(Cost $783,242) Finland 2.0% Nokia Corp. (ADR) (a) (Cost $1,046,665) France 3.9% Sanofi-Aventis (ADR) Total SA (ADR) (a) (Cost $2,012,331) Germany 6.4% Allianz SE (ADR) (a) BASF SE (ADR) Siemens AG (ADR) (Cost $2,903,424) Hong Kong 1.7% Seaspan Corp. (a) (Cost $810,950) Ireland 2.1% Covidien PLC(Cost $1,030,264) Italy 1.9% Eni SpA (ADR) (a) (Cost $938,795) Japan 4.6% Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) (Cost $2,333,555) Korea 4.3% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (Cost $2,012,333) Netherlands 6.7% Chicago Bridge & Iron Co. NV (NY Registered Shares)* ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (Cost $3,041,403) Norway 1.9% Statoil ASA (ADR) (a) (Cost $1,030,054) Russia 2.0% LUKOIL (ADR)(Cost $983,660) South Africa 1.1% Net 1 UEPS Technologies, Inc.*(Cost $649,168) Spain 3.7% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (Cost $2,167,107) Switzerland 3.3% ABB Ltd. (ADR)* UBS AG (Registered)* (a) (Cost $1,737,411) United Kingdom 28.8% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) Barclays PLC (ADR) BP PLC (ADR) British American Tobacco PLC (ADR) Carnival PLC (ADR) (a) Diageo PLC (ADR) Ensco PLC (ADR) GlaxoSmithKline PLC (ADR) HSBC Holdings PLC (ADR) Prudential PLC (ADR) Smith & Nephew PLC (ADR) (a) Unilever PLC (ADR) Vodafone Group PLC (ADR) (Cost $13,948,099) Total Common Stocks (Cost $46,574,429) Securities Lending Collateral 25.4% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $12,710,346) Cash Equivalents 5.2% Central Cash Management Fund, 0.21% (b) (Cost $2,606,901) % of Net Assets Value ($) Total Investment Portfolio (Cost $61,891,676) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $61,894,806.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $1,328,442.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,595,045 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,266,603. (a) All or a portion of these securities were on loan.The value of all securities loaned at November 30, 2010 amounted to $12,200,977 which is 24.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At November 30, 2010 the DWS Dreman International Value Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Financials 22.9 % Energy 20.6 % Materials 12.2 % Health Care 10.6 % Industrials 10.1 % Consumer Staples 8.8 % Telecommunication Services 6.2 % Information Technology 5.4 % Consumer Discretionary 2.0 % Utilities 1.2 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $ $
